  Case 19-10286              Doc 91        Filed 10/30/19 Entered 10/30/19 08:06:23                   Desc Main
                                             Document Page 1 of 3

     FILED & JUDGMENT ENTERED
            Steven T. Salata


                  October 30 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                       _____________________________
                                                                                               George R. Hodges
                                                                                         United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      Asheville Division


In re:

SMOKY MOUNTAIN COUNTRY CLUB                                  Chapter 11
PROPERTY OWNERS’ ASSOCIATION,
INC.                                                         Case No. 19-10286

         Debtor.1

         ORDER GRANTING SECOND INTERIM APPLICATION OF
  RAYBURN COOPER & DURHAM, P.A. FOR ALLOWANCE OF COMPENSATION
       AND REIMBUSEMENT OF EXPENSES FOR THE PERIOD FROM
           SEPTEMBER 1, 2019 THROUGH SEPTEMBER 30, 2019

          THIS CAUSE came on before the undersigned United States Bankruptcy Judge upon the
SECOND INTERIM APPLICATION OF RAYBURN COOPER & DURHAM, P.A. FOR
ALLOWANCE OF COMPENSATION AND REIMBUSEMENT OF EXPENSES FOR THE
PERIOD FROM SEPTEMBER 1, 2019 THROUGH SEPTEMBER 30, 2019 (the “Interim
Period”) (Docket No. 84), filed on October 10, 2019 by Rayburn Cooper & Durham, P.A. (“RCD”)



1 Debtor is the following entity (the last four digits of its employer identification number follow in parentheses):
Smoky Mountain Country Club Property Owners’ Association, Inc., (1897). The Debtor’s address is 2602
Hendersonville Road, Arden, NC, 28704.



{00330593 v 2 }
  Case 19-10286         Doc 91     Filed 10/30/19 Entered 10/30/19 08:06:23           Desc Main
                                     Document Page 2 of 3



as Counsel for the Debtor herein (the "Interim Fee Application"). It appears to the Court as
follows:
          1.      The Interim Fee Application, together with a Notice of Opportunity for Hearing (the

“Notice”), was served upon the parties required by Local Bankruptcy Rule 2002-1(g), the

Bankruptcy Administrator for the Western District of North Carolina and the Debtor’s 20 largest

unsecured (the “Notice Parties”). Creditors SMCC Clubhouse, LLC, Fairway Oaks, LLC and

Conleys Creek Limited Partnership (collectively, the “Creditors”) filed a reservation of rights with

respect to the Interim Fee Application [Docket No. 85], by which the Creditors reserve their rights

to object to final allowance of the fees and expenses requested in the Interim Application. The

Court finds that the notice and opportunity for hearing is proper and adequate and that no other or

further notice is necessary.

          2.      RCD rendered valuable services to the Debtor during this Chapter 11 proceeding as

counsel for the Debtor herein from September 1, 2019 through September 30, 2019.

          3.      RCD incurred certain reasonable fees, costs and expenses on behalf of the Debtor

from September 1, 2019 through September 30, 2019, and the amount of fees, costs and expenses

requested by RCD is fair and reasonable given (a) the complexity of the cases, (b) the time

expended, (c) the nature and extent of the services rendered, (d) the value of such services, and (e)

the costs of comparable services other than in a case under this title.

          4.      RCD is entitled to approval, on an interim basis, of 100% of fees in the amount of

$30,500.50 as reasonable, actual and necessary professional services rendered by it on behalf of

the Debtor during the Interim Period and interim reimbursement of expenses incurred during the

Interim Period of $3,431.02 as reasonable, actual and necessary.




                                                   2
{00330593 v 2 }
  Case 19-10286            Doc 91       Filed 10/30/19 Entered 10/30/19 08:06:23           Desc Main
                                          Document Page 3 of 3



          5.      The above findings are made on an interim basis, and subject to the rights of the

Creditors, or any other party in interest, to object to final allowance of the fees and expenses

approved herein.

          Based upon the foregoing and for good cause shown, it is therefore ORDERED that:

          A.      The Interim Fee Application is GRANTED, and RCD is allowed compensation

and reimbursement of expenses for the Interim Period in the amounts set forth in the Interim Fee

Application; and

          B.      RCD is hereby allowed and awarded, and the Debtor is authorized and direct to

pay, RCD attorneys’ fees in the amount of $30,500.50 and expenses in the amount of $3,431.02

for a total of $33,931.52 as set forth in the Interim Fee Application on an interim basis, pursuant

to 11 U.S.C. § 331.

This Order has been signed electronically. The judge’s           United States Bankruptcy Court
signature and court’s seal appear at the top of the Order.




                                                             3
{00330593 v 2 }
